Citation Nr: 1230863	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine, including as secondary to service-connected left scapula fracture residuals.

2.  Entitlement to an increased rating for laceration scar residual, left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to January 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  A November 2007 rating decision, in pertinent part, continued a 10 percent rating for the left knee laceration scar and denied the service connection claim on a direct basis.  A February 2009 rating decision denied entitlement to service connection for cervical spine DJD on a secondary basis.

The June 2009 statement of the case (SOC) also included the issues of the evaluation of left scapula fracture residuals and entitlement to a total disability evaluation on the basis of individual unemployability (TDIU), which also were adjudicated by the November 2007 rating decision.  The Veteran specifically indicated on his Substantive Appeal (VA Form 9) that he perfected his appeal only as related to the left knee scar and cervical scar claims.  Hence, those are the only issues addressed by the Board in the decision below.  See 38 C.F.R. § 20.202 (2011).  As the left knee scarring does not significantly affect the Veteran's employability, and the Veteran did not appeal the denial of a TDIU, the matter of TDIU is not raised by the record.  But see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The February 2009 rating decision also denied entitlement to service connection for a left knee disability, including osteoarthritis, other than scar, and the Veteran appealed the denial.  Although a decision review officer (DRO) issued a SOC on the issue, the DRO-in a May 2010 rating decision, awarded service connection for left knee DJD with a 10 percent rating, effective in April 2008.  There is no indication the Veteran appealed either the initial rating of effective date.  Thus, that issue is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2011); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The issue of entitlement to service connection for DJD of the cervical spine, including as secondary to service-connected left scapula fracture residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The left knee laceration scar is superficial and painful on examination and not manifested by an area exceeding 12 square inches.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for left knee laceration scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in January 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the January 2007 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that there is additional information to obtain as concerns the increased rating claim.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

The Veteran was involved in a motorcycle accident during service in July 1984 in which he sustained an open intra-articular laceration of the left knee.  A medical board report notes that the knee was healing without infection.  There was an open abraded area about 2 cm in diameter.  An August 1987 rating decision (Volume 1) granted service connection for the left knee scar residual with a 10 percent rating, effective in January 1985.  VA received the Veteran's current claim for an increased rating in November 2006.

The current rating criteria for skin disorders, including scars, are applicable to claims received by VA on and after October 24, 2008.  In light of the fact VA received the Veteran's claim in 2006, the prior rating criteria are applicable to his claim.  Those criteria provide for a 10 percent rating for a superficial scar that is painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1).

An April 2007 VA examination report reflects a 13-centimeter (cm) scar over the left patella that manifested impaired sensation to tap.  The examiner diagnosed a scar with adhesion.  The April 2008 scar examination report reflects a scar above the left knee across the patella that was 0.3 cm x 22 cm.  The scar was not tender to palpation, and there was no adherence to underlying tissue nor did the scar cause limitation of motion (LOM) of the joint.  The examiner also noted that there was no damage to underlying soft tissue, or skin ulceration or breakdown over the scar.

A March 2010 VA scar examination report reflects the Veteran reported he had to guard the scar because of extreme tenderness, even to light touch.  The Veteran denied any skin breakdown until approximately two weeks prior to the examination secondary to a fall.  Color photographs of the scar were taken.  Physical examination revealed the area of the scar to be at least six square inches (39 sq cm) but less than 12 square inches (77 sq cm).  The scar was painful and superficial; there were no signs of skin breakdown.  Neither was there any edema, inflammation, or keloid formation.  The examiner noted there were no other disabling effects.  Although the Veteran reported he was unemployed, the examiner noted the only impact on the Veteran's usual occupation activity of construction work was pain.  Further, the Veteran reported he never missed time from work due to the scar, though he exercised caution not to bump the area of the scar.  The examiner noted the extensive tenderness of the scar, even on light touch, but also noted the scar manifested full range of motion, which suggested there was no clinical effect on the knee joint or adherence to underlying tissue of the left knee.  The examiner estimated that the scar resulted in mild to moderate impairment.

The scar rating criteria provide for a 10 percent rating for a superficial scar painful on examination.  38 C.F.R. § 4.118, DC 7804.  Thus, the preponderance of the evidence show the Veteran's left knee laceration scar to more nearly approximate the assigned 10 percent rating.  Id.  The Board finds a higher rating was not met or approximated, as the left knee scar is not deep, and it is less than 12 square inches in area.  Id.  The Board has considered the Veteran's complaints of pain, including deep in the knee joint.  The Veteran is competent to claim pain and his claim is credible.  However, his complaints of pain are contemplated in the current evaluation.  The complaints of pain within the structure of the knee joint are related to the service-connected degenerative joint disease of the knee and consideration of a higher evaluation for that disability is not currently before the Board.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected scar of the left knee is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule and the scarring has not required frequent hospitalization or caused marked industrial impairment.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased rating for laceration scar residual, left knee, is denied.
REMAND

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts he developed his cervical spine arthritis due to the stress of having to work and r use his left upper extremity beyond its capacity.  In addition to the Veteran's secondary service connection claim, the RO initially considered the claim on a direct basis.  The Board finds no evidence in the claims file that the Veteran was afforded a VA examination in conjunction with the development of the claim.  Service connection is in effect for the left scapula fracture residuals, and there is a current diagnosis of cervical spine DJD.  Given these facts, the Veteran should have been afforded an examination.  Further, the August 1984 Medical Board report notes the Veteran injured his neck in a motorcycle accident.  Although no positive findings were noted as concerned the neck, this is evidence in the service treatment records related to an in-service event.  Thus, the Board finds the necessity of a VA examination was triggered.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will arrange a VA spine examination to determine the nature and extent of any cervical spine disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  

For each cervical spine disability identified, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to active duty.  If not, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it is causally related or aggravated by the service-connected left scapula fracture residuals.  If aggravated, the examiner should specify the baseline level of disability prior to aggravation and the permanent, measurable level of increased impairment due to service-connected disability. 

The examiner is asked to provide a full explanation for any opinion rendered.

2.  After completion of all of the above, the AMC or RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action is required of the Veteran until he is notified by the AMC/RO.  He Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


